DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pennala (US 2018/0201243) in view of Huang (US 2017/0297549)
As to claim 1 Pennala discloses a method for monitoring an electric motor of a hydraulic brake system for a motor vehicle, wherein the method comprises: 
calculating a first torque of the motor(Paragraph 41 “Referring again to FIG. 2, and with continuing reference to FIGS. 1 and 3, fault indication module 225 receives estimated specific torque 315 and generates fault data 330.”), 
(Paragraph 41 “Fault indication module 225 compares estimated specific torque 315 with threshold values, such as government regulated minimum specific torque values or specific torque values[second torque] that may indicate faulty brake hardware”), and 
detecting a malfunction on the basis of a comparison of the first torque and of the second torque (Paragraph 41 “Fault data 330 indicates that estimated specific torque 315 is outside of the threshold values. A maintenance module 230 receives fault data 330 for indicating to a driver/passenger or to controller 34 that brake system maintenance should be performed.”). 
Pennala does not explicitly disclose that these torques are calculated during operation of the electric motor.
Huang teaches that these torques are calculated during operation of the electric motor (Paragraph “According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque of the electric motor of the electric-assist braking system and an estimated output torque. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 of a fault signature profile”)
It would have been obvious to one or of ordinary skill for the purpose of calculating the torques during the operation of the motor for the purpose of detecting a malfunction in the motor.
(Paragraph 29).
It would have been an obvious to one of ordinary skill to modify Pennala to include the teachings of calculating a motor load torque for the purpose of determining a fault in the brake system.
As to claim 3 Huang teaches a method wherein the first torque is calculated on the basis of an electrical motor torque, a moment of inertia and a motor angular acceleration(Paragraph 28-29). 
As to claim 4 Huang teaches a method wherein the first torque is calculated as follows: the electrical motor torque minus the moment of inertia multiplied by the motor angular acceleration (Paragraph 28-29). 
As to claim 5 Huang teaches a method wherein the motor angular acceleration is extracted by an observer(Paragraph 28-29). 
As to claim 6 Pennala discloses a method wherein the second torque is calculated at least partially on the basis of a measured hydraulic pressure (Paragraph 44). 
As to claim 9 Pennala discloses a method wherein the comparison comprises the following: calculating a difference between the first torque and the second torque, comparing the difference with a predetermined threshold value, and detecting a malfunction if the difference exceeds the predetermined threshold value(Paragraph 41). 
As to claim 10 Pennala discloses a method wherein the method is executed if the motor is actuated by an electronic control module, without taking into account a user (Paragraph 41). 
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 12 Pennala discloses a hydraulic brake system for a vehicle, wherein the brake system comprises: 
a linear actuator piston for generating hydraulic pressure, an electric motor which is designed to drive the linear actuator piston, a pressure sensor for measuring the hydraulic pressure, and an electric control module which is configured to drive the electric motor, to receive the measured pressure and to execute a method as claimed in claim 11(Paragraph 20, 44). 
As to claim 13 Pennala discloses a non-volatile computer-readable storage medium which contains instructions which, when executed by an electronic control module, cause the electronic control module to execute a method for monitoring an electric motor of a hydraulic brake system for a motor vehicle, including:
calculating a first torque of the motor(Paragraph 41 “Referring again to FIG. 2, and with continuing reference to FIGS. 1 and 3, fault indication module 225 receives estimated specific torque 315 and generates fault data 330.”), 
calculating a second torque of the motor(Paragraph 41 “Fault indication module 225 compares estimated specific torque 315 with threshold values, such as government regulated minimum specific torque values or specific torque values[second torque] that may indicate faulty brake hardware”), and 
detecting a malfunction on the basis of a comparison of the first torque and of the second torque(Paragraph 41 “Fault data 330 indicates that estimated specific torque 315 is outside of the threshold values. A maintenance module 230 receives fault data 330 for indicating to a driver/passenger or to controller 34 that brake system maintenance should be performed.”). 
Pennala does not explicitly disclose that these torques are calculated during operation of the electric motor.
Huang teaches that these torques are calculated during operation of the electric motor(Paragraph “According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque of the electric motor of the electric-assist braking system and an estimated output torque. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 of a fault signature profile.”)
As to claim 14 the claim is interpreted and rejected as in claim 3.
As to claim 15 the claim is interpreted and rejected as in claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pennala (US 2018/0201243) in view of Huang (US 2017/0297549) as applied to claim 1 above, and in further view of  Maron (US 20100308645)
As to claim 7 Huang teaches a method wherein the second torque is calculated at least partially on the basis of a measured hydraulic pressure, a transmission ratio, an area of a linear actuator piston which is driven by the motor(Paragraph 36) 

Pennala does not explicitly disclose an efficiency constant. Maron teaches of an efficiency constant (Paragraph 80).  It would have been obvious to one of ordinary skill to modify Pennala to include the teachings of an efficiency constant for the purpose of calculating a torque on the motor.
As to claim 8 the combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating a second torque of the motor
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving calculating a torque on a motor, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because the cited references and applicant are calculated directed to calculating a motor torque, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of calculating the torque on the motor.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/11/2021